DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 10, 121-126, and 131-137 are rejected under 35 U.S.C. 103 as being unpatentable over Tout et al. (US 2014/0163487) in view of Foley et al. (WO 2016/007536) and Cross (US 4,324,242).

    PNG
    media_image1.png
    768
    854
    media_image1.png
    Greyscale


Regarding claim 1, Tout et al. discloses a liquid reservoir (“therapy device 204” of Fig. 7) for a hollow organ irrigation system (see [0046], lines 1-5 and [0010] indicating how the reservoir delivers fluid from the liquid reservoir to a site and note how, therefore, the liquid reservoir may be used for hollow organ irrigation), comprising: a liquid container (“fluid container 215” of Fig. 7-8), the liquid container configured to contain an irrigation liquid (see [0083], lines 1-5 indicating how, “the fluid container 215 may be a container configured to receive and store a fluid”); and a base (“ledge 232”, “retainers 234”, and “carrier 216” of Fig. 7) associated with an end of the liquid container (215, see Fig. 7-8 illustrating how the base is associated with an end of the liquid container, said end being adjacent to “port 218”), wherein said end of the liquid container (215) includes a port (“port 218” of Fig. 8) extending away from an interior of the liquid container (see Fig. 8 illustrating how the port extend away from the interior surface of the liquid container), the base (232/234/216) defines a docking formation (“receptacle 222” of Fig. 8) configured to receive at least a portion of the port (218, see Fig. 7-8 illustrating a portion of the port is received by the docking formation) when said end of the liquid container (215) is associated to the base (232/234/216, see Fig. 7 illustrating said end of the liquid container associated to the base and see Fig. 7-8 illustrating how a portion of the port is received by the docking formation), the docking formation (222) includes a pin (“venting spike 224” of Fig. 9C). Tout et al. does not, however, disclose wherein the liquid container is a collapsible liquid container including a pair of facing sidewalls, each sidewall having a perimeter and the sidewalls being sealed to each other about their perimeters, each sidewall being formed of a flexible sheet of material configured to allow the sidewalls to move between a collapsed configuration and an expanded configuration. Furthermore, Tout et al. does not teach wherein said end of the collapsible liquid container includes a valve incorporated into the port and configured to move between an open condition in which fluid flow through the valve is allowed and a closed position in which fluid flow through the valve is prevented; nor does Tout et al. teach wherein said pin is configured to contact and move the valve from the closed condition to the open condition upon said end of the collapsible liquid container being associated to the base, and the valve is configured to automatically move from the open condition to the closed condition upon said end of the collapsible liquid container being dissociated from the base. 
In the same field of endeavor, Foley et al. teaches a liquid reservoir (see Fig. 8) for a hollow organ irrigation system (see ‘Abstract’), comprising: a collapsible liquid container (“reservoir 52” of Fig. 8) including a pair of facing sidewalls (see Examiner’s annotated Fig. 8 above illustrating how the contains includes a pair of facing sidewalls which form the front of the liquid container and the back of the liquid container), each sidewall having a perimeter and the sidewalls being sealed to each other about their perimeters (see Examiner’s annotated Fig. 8 above illustrating how each sidewall comprises a perimeter which form edges of the container and see Fig. 8 above illustrating how the sidewalls are sealed to each other about these perimeters), each sidewall being formed of a flexible sheet of material configured to allow the sidewalls to move between a collapsed configuration and an expanded configuration (see [0041], lines 9-10 indicating how, “The reservoir 52 may be collapsible” and note how, therefore, each side wall is formed of a flexible material configured to allow the sidewalls to move between a collapsed configuration and an expanded configuration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquid reservoir of Tout et al. such that the portion of the liquid container which is above the port of the liquid container incudes a pair of facing sidewalls, each sidewall having a perimeter and the sidewalls being sealed to each other about their perimeters, each sidewall being formed of a flexible sheet of material configured to allow the sidewalls to move between a collapsed configuration and an expanded configuration as is taught by Foley et al. and such that the perimeter of each sidewall is retained by the retainers (“retainers 234” of Fig. 7) as taught by Tout et al. Such a modification provides wherein the liquid container of Tout et al. in view of Foley et al. is a collapsible liquid container and one of ordinary skill in the art would be motivated to make such a modification in order to improve the storage capabilities of the liquid container (see [0041], lines 9-10 of Foley et al.). 
Neither Tout et al. nor Foley et al. teach, however, wherein said end of the collapsible liquid container includes a valve incorporated into the port and configured to move between an open condition in which fluid flow through the valve is allowed and a closed position in which fluid flow through the valve is prevented; nor do Tout et al. or Foley et al. teach wherein said pin is configured to contact and move the valve from the closed condition to the open condition upon said end of the collapsible liquid container being associated to the base, and the valve is configured to automatically move from the open condition to the closed condition upon said end of the collapsible liquid container being dissociated from the base.
In the same field of endeavor, Cross teaches a liquid reservoir (see Fig. 1 and Fig. 3-4), comprising: a collapsible liquid container (“expandable bag 16” of Fig. 1 and Fig. 3-4); and a base (“inlet portion 18” of Fig. 1) associated with an end of the collapsible container (16, see Fig. 1 illustrating how the base is associated with the end of the collapsible container which is adjacent to “neck 19”), wherein said end of the collapsible liquid container includes a port (“neck 19” of Fig. 1) extending away from an interior of the collapsible liquid container (see Fig. 1 and Fig. 3-4 illustrating how the neck extends away from the interior of the collapsible liquid container) and a valve (“valve member 20” of Fig. 3-4) incorporated into the port (19, see Fig. 3-4 illustrating how the valve is incorporated into the lumen of the port) and configured to be moved between an open condition (see Fig. 4 illustrating the valve in an open condition) in which fluid flow through the valve (20) is allowed (see Fig. 4 illustrating how fluid flow through the valve is allowed via “inlet portion 18”) and a closed condition (see Fig. 3 illustrating the valve in a closed condition) in which fluid flow through the valve (20) is prevented (see Fig. 3 illustrating how fluid flow through the valve is prevented by “flap valve 34”), the base (18) includes a pin (see Fig. 3-4 illustrating how the base comprises a pin which extends below “flange 32” and which moves “flap valve 34” of the valve) configured to contact and move the valve (20) from the closed condition (see Fig. 3) to the open condition (see Fig. 4) upon said end of the collapsible liquid container (16) being associated to the base (18, see Fig. 3-4 illustrating how “flap valve 34” of the valve is contacted by and moved by the pin of the base in order to transition from the closed condition to the open condition), and the valve (20) is configured to automatically move from the open condition (see Fig. 4) to the closed condition (see Fig. 3) upon said end of the collapsible liquid container (16) being dissociated from the base (18, see Col. 3, lines 53-57 indicating how, “When it is desired to deactivate the syringe all that is required is an outward pulling on nozzle 14 which will then cause flange 30 to re-seat itself in groove 37 and flap valve 34 to assume a closed position as the nozzle inlet portion 18 moves to a position shown in FIG. 3”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquid reservoir of Tout et al. in view of Foley et al. such that the port further includes the valve taught by Cross such that the pin of Tout et al. in view of Foley et al. is configured to contact and move the valve from the closed condition to the open condition upon said end of the collapsible liquid container being associated to the base in a manner similar to that which is taught by Cross. One of ordinary skill in the art would be motivated to make such a modification because it provides a valve which employs few parts and is associated with a low cost of fabrication (see Col. 4, lines 34-40 of Cross). Furthermore, Tout et al. teaches that the liquid container may be configured to be selectively opened (see [0083], lines 12-14 of Tout et al.). Additionally, Tout et al. teaches that the liquid container may be refillable (see [0083], lines 5-6 of Tout et al.) and Cross teaches that the valve of Cross may be used to facilitate filling (see Col. 3, lines 10-21 of Cross). Finally such a modification provides wherein said end of the collapsible liquid container of Tout et al. in view of Foley et al. and Cross includes a valve incorporated into the port and configured to move between an open condition in which fluid flow through the valve is allowed and a closed position in which fluid flow through the valve is prevented; wherein said pin is configured to contact and move the valve from the closed condition to the open condition upon said end of the collapsible liquid container being associated to the base, and the valve is configured to automatically move from the open condition to the closed condition upon said end of the collapsible liquid container being dissociated from the base.
The combination of Tout et al. in view of Foley et al. and Cross is hereinafter referred to as Tout, Foley, and Cross.
Regarding claim 2, Tout, Foley, and Cross teaches the liquid reservoir of claim 1 and further teaches wherein said end of the collapsible liquid container (215) is positioned below an opposing end of the collapsible liquid container (215) when said end of the collapsible liquid container is associated to the base (232/234/216, see Fig. 7 illustrating said end of the collapsible liquid container being associated to the base and further note how the liquid container comprises an opposing end which is above said end). 
Regarding claim 3, Tout, Foley and Cross teaches the liquid reservoir of claim 2. Neither Tout nor Cross teach, however, the liquid reservoir further comprising a handle positioned adjacent to said opposing end. 
Foley et al. teaches the liquid reservoir (see Fig. 8) as described above with respect to claim 1 and further teaches wherein said end of the collapsible liquid container (52) is positioned below an opposing end (see Fig. 8 illustrating how the collapsible liquid container comprises an opposing end adjacent to “handle 56” and which is above said end of the collapsible liquid container) of the collapsible liquid container (52) when said end of the collapsible liquid container (52) is associated to the base (58, see Fig. 8 illustrating said end in associated to the base and further note how the opposing end is above said end). Foley et al. further teaches wherein the liquid reservoir (see Fig. 8) comprises a handle (“handle 56” of Fig. 8) positioned adjacent to said opposing end (see Fig. 8 illustrating how the handle is adjacent to said opposing end). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquid reservoir of Tout, Foley, and Cross such that the liquid reservoir further comprises a handle positioned adjacent to said opposing end as further taught by Foley et al. Such a modification would be advantageous because it allows the collapsible liquid reservoir to be hung on a hook or carried (see [0041], lines 10-11 of Foley et al.).
Regarding claim 5, Tout, Foley, and Cross teaches the liquid reservoir of claim 1 and further teaches wherein a perimeter of the base (232/234/216, see perimeter of “receptacle 222” corresponding to a perimeter of the base) has a shape generally commensurate with said end of the collapsible liquid container (215, see Fig. 7-8 illustrating how the perimeter of the base is circular in shape and accepts the “port 218” of the collapsible liquid container such that the perimeter has a shape generally commensurate with said end of the collapsible liquid container).
Regarding claim 9, Tout, Foley, and Cross teaches the liquid reservoir of claim 1 and further teaches wherein the valve (20 of Fig. 3-4 of Cross) is spring-loaded to bias the valve (20) to the closed position (see Col. 2, lines 52-55 of Cross indicating how, “The hinging will afford a biased closed positioned for flap valve 34” and further note how this biasing imparts a spring-loaded characteristic to the  “flap valve 34” of the valve similar to a leaf-spring).
Regarding claim 10, Tout, Foley, and Cross teaches the liquid reservoir of claim 1. Tout et al. further teaches wherein the base (232/234/216) includes a second port (“elbow coupling 230” of Fig. 9C) and a conduit (“elbow 225” and “conduit 223” of Fig. 9C) configured to direct fluid flow between the port (218) and the second port (230, see Fig. 9C illustrating how fluid flow between the port and the second port is accomplished through “conduit 223” and “elbow 225”). 
Regarding claim 121, Tout, Foley, and Cross teaches the liquid reservoir of claim 1 and further teaches wherein when the collapsible liquid container (215) is in the collapsed configuration the liquid container (215) is substantially flat (see Col. 3, lines 53-57 of Foley et al. indicating that the sidewalls taught by Foley et al. are collapsible and further see Fig. 8 of Foley et al. and note how compressing the pair of sidewalls towards one another in order to obtain the collapsed configuration would cause the liquid container to be substantially flat along the surfaces of the sidewalls). 
Regarding claim 122, Tout, Foley, and Cross teaches the liquid reservoir of claim 1 and further teaches wherein when the collapsible liquid container (215) is in the collapsed configuration the sidewalls are in contact with each other (see Col. 3, lines 53-57 of Foley et al. indicating that the sidewalls taught by Foley et al. are collapsible and further see Fig. 8 of Foley et al. and note how compressing the pair of sidewalls towards one another in order to obtain the collapsed configuration would cause the sidewalls to contact each other). 
Regarding claim 132, Tout, Foley, and Cross teaches the liquid reservoir of claim 1. Tout et al. further teaches the liquid reservoir comprising a removable cap associated with the port (218, see [0083], lines 10-12 indicating how, “The open end of the fluid container 215 may be configured to receive a cap”).
Regarding claim 134, Tout, Foley, and Cross teaches the liquid reservoir of claim 1 and further teaches wherein the perimeter of each sidewall contacts and is directly secured to the perimeter of the other sidewall (see Examiner’s annotated Fig. 8 above illustrating how the perimeter of each sidewall taught by Foley et al. contacts and is directly secured to the perimeter of the other sidewall along the seal and note how, therefore, the perimeter of each sidewall of Tout, Foley, and Cross contacts and is directly secured to the perimeter of the other sidewall).
Regarding claim 136, Tout, Foley, and Cross teaches the liquid reservoir of claim 1. Tout et al. further teaches wherein the docking formation (222) is upwardly extending (see Fig. 9C illustrating how the docking formation extends upward similar to how “spike 224” extends upward), generally tubular (see Fig. 8 illustrating how the docking formation comprises a circular-shaped opening and is, therefore, generally tubular), and spaced inward from a perimeter of the base (234/232/216, see Fig. 8 illustrating how the docking formation is spaced inward from the outer-most perimeter of the base), with the pin (224) being spaced inwardly of an inner surface of the docking formation (222, see Fig. 8 and 9C illustrating how the pin is spaced at the center of an inner surface of the docking formation and is, therefore, spaced inwardly of the inner surface of the docking formation).
Regarding claim 123, Tout et al. discloses a liquid reservoir (“therapy device 204” of Fig. 7) for a hollow organ irrigation system (see [0046], lines 1-5 and [0010] indicating how the reservoir delivers fluid from the liquid reservoir to a site and note how, therefore, the liquid reservoir may be used for hollow organ irrigation), comprising: a liquid container (“fluid container 215” of Fig. 7-8), the liquid container configured to contain an irrigation liquid (see [0083], lines 1-5 indicating how, “the fluid container 215 may be a container configured to receive and store a fluid”); and a base (“ledge 232”, “retainers 234”, and “carrier 216” of Fig. 7) associated with an end of the liquid container (215, see Fig. 7-8 illustrating how the base is associated with an end of the liquid container, said end being adjacent to “port 218”), wherein said end of the liquid container (215) includes a port (“port 218” of Fig. 8) extending away from an interior of the liquid container (see Fig. 8 illustrating how the port extend away from the interior surface of the liquid container) the base (232/234/216) defines a docking formation (“receptacle 222” of Fig. 8) configured to receive at least a portion of the port (218, see Fig. 7-8 illustrating a portion of the port is received by the docking formation) when said end of the liquid container (215) is associated to the base (232/234/216, see Fig. 7 illustrating said end of the liquid container associated to the base and see Fig. 7-8 illustrating how a portion of the port is received by the docking formation), the docking formation (222) includes a pin (“venting spike 224” of Fig. 9C). Tout et al. does not, however, disclose the liquid container being a collapsible liquid container; nor does Tout et al. disclose the collapsible liquid container including a pair of facing sidewalls, each sidewall having a perimeter and the sidewalls being sealed to each other about their perimeters, each sidewall being formed of a flexible sheet of material configured to allow the sidewalls to move between an empty collapsed configuration in which the sidewalls are in contact with each other and an expanded configuration. Additionally, Tout et al. does not disclose wherein said end of the collapsible liquid container includes a valve incorporated into the port and configured to move between an open condition in which fluid flow through the valve is allowed and a closed position in which fluid flow through the valve is prevented; nor does Tout et al. disclose wherein said pin is configured to contact and move the valve from the closed condition to the open condition upon said end of the collapsible liquid container being associated to the base, and the valve is configured to automatically move from the open condition to the closed condition upon said end of the collapsible liquid container being dissociated from the base.
In the same field of endeavor, Foley et al. teaches a liquid reservoir (see Fig. 8) for a hollow organ irrigation system (see ‘Abstract’), comprising: a collapsible liquid container (“reservoir 52” of Fig. 8) including a pair of facing sidewalls (see Examiner’s annotated Fig. 8 above illustrating how the contains includes a pair of facing sidewalls which form the front of the liquid container and the back of the liquid container), each sidewall having a perimeter and the sidewalls being sealed to each other about their perimeters (see Examiner’s annotated Fig. 8 above illustrating how each sidewall comprises a perimeter which form edges of the container and see Fig. 8 above illustrating how the sidewalls are sealed to each other about these perimeters), each sidewall being formed of a flexible sheet of material (see [0041], lines 9-10 indicating how, “The reservoir 52 may be collapsible” and note how, therefore, each side wall is formed of a flexible material configured to allow the sidewalls to move between a collapsed configuration and an expanded configuration) configured to allow the sidewalls to move between an empty collapsed configuration in which the sidewalls are in contact with each other (see Col. 3, lines 53-57 of Foley et al. indicating that the sidewalls taught by Foley et al. are collapsible and further see Fig. 8 of Foley et al. and note how compressing the pair of sidewalls towards one another in order to obtain an empty collapsed configuration would cause the sidewalls to contact each other) and an expanded configuration (see Fig. 8 illustrating the collapsible liquid container in an expanded configuration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquid reservoir of Tout et al. such that the portion of the liquid container which is above the port of the liquid container incudes a pair of facing sidewalls, each sidewall having a perimeter and the sidewalls being sealed to each other about their perimeters, each sidewall being formed of a flexible sheet of material configured to allow the sidewalls to move between a collapsed configuration and an expanded configuration as is taught by Foley et al. and such that the perimeter of each sidewall is retained by the retainers (“retainers 234” of Fig. 7) as taught by Tout et al. Such a modification provides wherein the liquid container of Tout et al. in view of Foley et al. is a collapsible liquid container and one of ordinary skill in the art would be motivated to make such a modification in order to improve the storage capabilities of the liquid container (see [0041], lines 9-10 of Foley et al.). 
Neither Tout et al. nor Foley et al. teach, however, wherein said end of the collapsible liquid container includes a valve incorporated into the port and configured to move between an open condition in which fluid flow through the valve is allowed and a closed position in which fluid flow through the valve is prevented; nor do Tout et al. or Foley et al. teach wherein said pin is configured to contact and move the valve from the closed condition to the open condition upon said end of the collapsible liquid container being associated to the base, and the valve is configured to automatically move from the open condition to the closed condition upon said end of the collapsible liquid container being dissociated from the base.
In the same field of endeavor, Cross teaches a liquid reservoir (see Fig. 1 and Fig. 3-4), comprising: a collapsible liquid container (“expandable bag 16” of Fig. 1 and Fig. 3-4); and a base (“inlet portion 18” of Fig. 1) associated with an end of the collapsible container (16, see Fig. 1 illustrating how the base is associated with the end of the collapsible container which is adjacent to “neck 19”), wherein said end of the collapsible liquid container includes a port (“neck 19” of Fig. 1) extending away from an interior of the collapsible liquid container (see Fig. 1 and Fig. 3-4 illustrating how the neck extends away from the interior of the collapsible liquid container) and a valve (“valve member 20” of Fig. 3-4) incorporated into the port (19, see Fig. 3-4 illustrating how the valve is incorporated into the lumen of the port) and configured to be moved between an open condition (see Fig. 4 illustrating the valve in an open condition) in which fluid flow through the valve (20) is allowed (see Fig. 4 illustrating how fluid flow through the valve is allowed via “inlet portion 18”) and a closed condition (see Fig. 3 illustrating the valve in a closed condition) in which fluid flow through the valve (20) is prevented (see Fig. 3 illustrating how fluid flow through the valve is prevented by “flap valve 34”), the base (18) includes a pin (see Fig. 3-4 illustrating how the base comprises a pin which extends below “flange 32” and which moves “flap valve 34” of the valve) configured to contact and move the valve (20) from the closed condition (see Fig. 3) to the open condition (see Fig. 4) upon said end of the collapsible liquid container (16) being associated to the base (18, see Fig. 3-4 illustrating how “flap valve 34” of the valve is contacted by and moved by the pin of the base in order to transition from the closed condition to the open condition), and the valve (20) is configured to automatically move from the open condition (see Fig. 4) to the closed condition (see Fig. 3) upon said end of the collapsible liquid container (16) being dissociated from the base (18, see Col. 3, lines 53-57 indicating how, “When it is desired to deactivate the syringe all that is required is an outward pulling on nozzle 14 which will then cause flange 30 to re-seat itself in groove 37 and flap valve 34 to assume a closed position as the nozzle inlet portion 18 moves to a position shown in FIG. 3”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquid reservoir of Tout et al. in view of Foley et al. such that the port further includes the valve taught by Cross such that the pin of Tout et al. in view of Foley et al. is configured to contact and move the valve from the closed condition to the open condition upon said end of the collapsible liquid container being associated to the base in a manner similar to that which is taught by Cross. One of ordinary skill in the art would be motivated to make such a modification because it provides a valve which employs few parts and is associated with a low cost of fabrication (see Col. 4, lines 34-40 of Cross). Furthermore, Tout et al. teaches that the liquid container may be configured to be selectively opened (see [0083], lines 12-14 of Tout et al.). Additionally, Tout et al. teaches that the liquid container may be refillable (see [0083], lines 5-6 of Tout et al.) and Cross teaches that the valve of Cross may be used to facilitate filling (see Col. 3, lines 10-21 of Cross). Finally such a modification provides wherein said end of the collapsible liquid container of Tout et al. in view of Foley et al. and Cross includes a valve incorporated into the port and configured to move between an open condition in which fluid flow through the valve is allowed and a closed position in which fluid flow through the valve is prevented; wherein said pin is configured to contact and move the valve from the closed condition to the open condition upon said end of the collapsible liquid container being associated to the base, and the valve is configured to automatically move from the open condition to the closed condition upon said end of the collapsible liquid container being dissociated from the base.
The combination of Tout et al. in view of Foley et al. and Cross is hereinafter referred to as Tout, Foley, and Cross.
Regarding claim 124, Tout, Foley, and Cross teaches the liquid reservoir of claim 123 and further teaches wherein said end of the collapsible liquid container (215) is positioned below an opposing end of the collapsible liquid container (215) when said end of the collapsible liquid container is associated to the base (232/234/216, see Fig. 7 illustrating said end of the collapsible liquid container being associated to the base and further note how the liquid container comprises an opposing end which is above said end). 
Regarding claim 125, Tout, Foley and Cross teaches the liquid reservoir of claim 124. Neither Tout nor Cross teach, however, the liquid reservoir further comprising a handle positioned adjacent to said opposing end. 
Foley et al. teaches the liquid reservoir (see Fig. 8) as described above with respect to claim 1 and further teaches wherein said end of the collapsible liquid container (52) is positioned below an opposing end (see Fig. 8 illustrating how the collapsible liquid container comprises an opposing end adjacent to “handle 56” and which is above said end of the collapsible liquid container) of the collapsible liquid container (52) when said end of the collapsible liquid container (52) is associated to the base (58, see Fig. 8 illustrating said end in associated to the base and further note how the opposing end is above said end). Foley et al. further teaches wherein the liquid reservoir (see Fig. 8) comprises a handle (“handle 56” of Fig. 8) positioned adjacent to said opposing end (see Fig. 8 illustrating how the handle is adjacent to said opposing end). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquid reservoir of Tout, Foley, and Cross such that the liquid reservoir further comprises a handle positioned adjacent to said opposing end as further taught by Foley et al. Such a modification would be advantageous because it allows the collapsible liquid reservoir to be hung on a hook or carried (see [0041], lines 10-11 of Foley et al.).
Regarding claim 126, Tout, Foley, and Cross teaches the liquid reservoir of claim 123 and further teaches wherein a perimeter of the base (232/234/216, see perimeter of “receptacle 222” corresponding to a perimeter of the base) has a shape generally commensurate with said end of the collapsible liquid container (215, see Fig. 7-8 illustrating how the perimeter of the base is circular in shape and accepts the “port 218” of the collapsible liquid container such that the perimeter has a shape generally commensurate with said end of the collapsible liquid container).
Regarding claim 131, Tout, Foley, and Cross teaches the liquid reservoir of claim 123. Tout et al. further teaches wherein the base (232/234/216) includes a second port (“elbow coupling 230” of Fig. 9C) and a conduit (“elbow 225” and “conduit 223” of Fig. 9C) configured to direct fluid flow between the port (218) and the second port (230, see Fig. 9C illustrating how fluid flow between the port and the second port is accomplished through “conduit 223” and “elbow 225”). 
Regarding claim 133, Tout, Foley, and Cross teaches the liquid reservoir of claim 123. Tout et al. further teaches the liquid reservoir comprising a removable cap associated with the port (218, see [0083], lines 10-12 indicating how, “The open end of the fluid container 215 may be configured to receive a cap”).
Regarding claim 135, Tout, Foley, and Cross teaches the liquid reservoir of claim 123 and further teaches wherein the perimeter of each sidewall contacts and is directly secured to the perimeter of the other sidewall (see Examiner’s annotated Fig. 8 above illustrating how the perimeter of each sidewall taught by Foley et al. contacts and is directly secured to the perimeter of the other sidewall along the seal and note how, therefore, the perimeter of each sidewall of Tout, Foley, and Cross contacts and is directly secured to the perimeter of the other sidewall).
Regarding claim 137, Tout, Foley, and Cross teaches the liquid reservoir of claim 123. Tout et al. further teaches wherein the docking formation (222) is upwardly extending (see Fig. 9C illustrating how the docking formation extends upward similar to how “spike 224” extends upward), generally tubular (see Fig. 8 illustrating how the docking formation comprises a circular-shaped opening and is, therefore, generally tubular), and spaced inward from a perimeter of the base (234/232/216, see Fig. 8 illustrating how the docking formation is spaced inward from the outer-most perimeter of the base), with the pin (224) being spaced inwardly of an inner surface of the docking formation (222, see Fig. 8 and 9C illustrating how the pin is spaced at the center of an inner surface of the docking formation and is, therefore, spaced inwardly of the inner surface of the docking formation).
Claims 9 and 130 are rejected under 35 U.S.C. 103 as being unpatentable over Tout et al. (US 2014/0163487) in view of Foley et al. (WO 2016/007536) and Tsai et al (US 2016/0339227).
Regarding claim 9, Tout et al. discloses a liquid reservoir (“therapy device 204” of Fig. 7) for a hollow organ irrigation system (see [0046], lines 1-5 and [0010] indicating how the reservoir delivers fluid from the liquid reservoir to a site and note how, therefore, the liquid reservoir may be used for hollow organ irrigation), comprising: a liquid container (“fluid container 215” of Fig. 7-8), the liquid container configured to contain an irrigation liquid (see [0083], lines 1-5 indicating how, “the fluid container 215 may be a container configured to receive and store a fluid”); and a base (“ledge 232”, “retainers 234”, and “carrier 216” of Fig. 7) associated with an end of the liquid container (215, see Fig. 7-8 illustrating how the base is associated with an end of the liquid container, said end being adjacent to “port 218”), wherein said end of the liquid container (215) includes a port (“port 218” of Fig. 8) extending away from an interior of the liquid container (see Fig. 8 illustrating how the port extend away from the interior surface of the liquid container), the base (232/234/216) defines a docking formation (“receptacle 222” of Fig. 8) configured to receive at least a portion of the port (218, see Fig. 7-8 illustrating a portion of the port is received by the docking formation) when said end of the liquid container (215) is associated to the base (232/234/216, see Fig. 7 illustrating said end of the liquid container associated to the base and see Fig. 7-8 illustrating how a portion of the port is received by the docking formation), the docking formation (222) includes a pin (“venting spike 224” of Fig. 9C). Tout et al. does not, however, disclose wherein the liquid container is a collapsible liquid container including a pair of facing sidewalls, each sidewall having a perimeter and the sidewalls being sealed to each other about their perimeters, each sidewall being formed of a flexible sheet of material configured to allow the sidewalls to move between a collapsed configuration and an expanded configuration. Furthermore, Tout et al. does not teach wherein said end of the collapsible liquid container includes a valve incorporated into the port and configured to move between an open condition in which fluid flow through the valve is allowed and a closed position in which fluid flow through the valve is prevented; nor does Tout et al. teach wherein said pin is configured to contact and move the valve from the closed condition to the open condition upon said end of the collapsible liquid container being associated to the base, and the valve is configured to automatically move from the open condition to the closed condition upon said end of the collapsible liquid container being dissociated from the base. 
In the same field of endeavor, Foley et al. teaches a liquid reservoir (see Fig. 8) for a hollow organ irrigation system (see ‘Abstract’), comprising: a collapsible liquid container (“reservoir 52” of Fig. 8) including a pair of facing sidewalls (see Examiner’s annotated Fig. 8 above illustrating how the contains includes a pair of facing sidewalls which form the front of the liquid container and the back of the liquid container), each sidewall having a perimeter and the sidewalls being sealed to each other about their perimeters (see Examiner’s annotated Fig. 8 above illustrating how each sidewall comprises a perimeter which form edges of the container and see Fig. 8 above illustrating how the sidewalls are sealed to each other about these perimeters), each sidewall being formed of a flexible sheet of material configured to allow the sidewalls to move between a collapsed configuration and an expanded configuration (see [0041], lines 9-10 indicating how, “The reservoir 52 may be collapsible” and note how, therefore, each side wall is formed of a flexible material configured to allow the sidewalls to move between a collapsed configuration and an expanded configuration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquid reservoir of Tout et al. such that the portion of the liquid container which is above the port of the liquid container incudes a pair of facing sidewalls, each sidewall having a perimeter and the sidewalls being sealed to each other about their perimeters, each sidewall being formed of a flexible sheet of material configured to allow the sidewalls to move between a collapsed configuration and an expanded configuration as is taught by Foley et al. and such that the perimeter of each sidewall is retained by the retainers (“retainers 234” of Fig. 7) as taught by Tout et al. Such a modification provides wherein the liquid container of Tout et al. in view of Foley et al. is a collapsible liquid container and one of ordinary skill in the art would be motivated to make such a modification in order to improve the storage capabilities of the liquid container (see [0041], lines 9-10 of Foley et al.). 
Neither Tout et al. nor Foley et al. teach, however, wherein said end of the collapsible liquid container includes a valve incorporated into the port and configured to move between an open condition in which fluid flow through the valve is allowed and a closed position in which fluid flow through the valve is prevented; wherein said pin is configured to contact and move the valve from the closed condition to the open condition upon said end of the collapsible liquid container being associated to the base, and the valve is configured to automatically move from the open condition to the closed condition upon said end of the collapsible liquid container being dissociated from the base; nor wherein the valve is spring-loaded to bias the valve to the closed condition and includes a coil spring.
In the same field of endeavor Tsai et al teaches a collapsible liquid container (figs 6 and 7) with a port 102/103 (figs 2A and 2B), the collapsible liquid container includes a valve 108/109 incorporated into the port and configured to move between an open condition (fig 3D) in which fluid flow through the valve is allowed and a closed position (fig 2A) in which fluid flow through the valve is prevented; Tsai et al also teaches wherein said pin is configured to contact and move the valve from the closed condition to the open condition upon said end of the collapsible liquid container being associated to the base (similar to fig 3D with finger being equivalent of pin of Tout, ¶5), and the valve is configured to automatically move from the open condition to the closed condition upon said end of the collapsible liquid container being dissociated from the base (fig 3D vs fig 3B due to spring 308, finger in fig 3D being equivalent of base), and wherein the valve is spring-loaded to bias the valve to the closed condition and includes a coil spring (108). This connector is easy to use, manipulatable and hygienic (¶2).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Tout and Foley such that said end of the collapsible liquid container includes a valve incorporated into the port and configured to move between an open condition in which fluid flow through the valve is allowed and a closed position in which fluid flow through the valve is prevented; wherein said pin (note the current pin of Tout may be used, but if a more complementary connector is desired, such as in fig 4A of Tsai, it may replace the pin of Tout) is configured to contact and move the valve from the closed condition to the open condition upon said end of the collapsible liquid container being associated to the base, and the valve is configured to automatically move from the open condition to the closed condition upon said end of the collapsible liquid container being dissociated from the base; and wherein the valve is spring-loaded to bias the valve to the closed condition and includes a coil spring as taught by Tsai et al to provide automatic resealing of the container and as the valve is easy to use, manipulatable and hygienic.
Regarding claim 130, Tout et al. discloses a liquid reservoir (“therapy device 204” of Fig. 7) for a hollow organ irrigation system (see [0046], lines 1-5 and [0010] indicating how the reservoir delivers fluid from the liquid reservoir to a site and note how, therefore, the liquid reservoir may be used for hollow organ irrigation), comprising: a liquid container (“fluid container 215” of Fig. 7-8), the liquid container configured to contain an irrigation liquid (see [0083], lines 1-5 indicating how, “the fluid container 215 may be a container configured to receive and store a fluid”); and a base (“ledge 232”, “retainers 234”, and “carrier 216” of Fig. 7) associated with an end of the liquid container (215, see Fig. 7-8 illustrating how the base is associated with an end of the liquid container, said end being adjacent to “port 218”), wherein said end of the liquid container (215) includes a port (“port 218” of Fig. 8) extending away from an interior of the liquid container (see Fig. 8 illustrating how the port extend away from the interior surface of the liquid container) the base (232/234/216) defines a docking formation (“receptacle 222” of Fig. 8) configured to receive at least a portion of the port (218, see Fig. 7-8 illustrating a portion of the port is received by the docking formation) when said end of the liquid container (215) is associated to the base (232/234/216, see Fig. 7 illustrating said end of the liquid container associated to the base and see Fig. 7-8 illustrating how a portion of the port is received by the docking formation), the docking formation (222) includes a pin (“venting spike 224” of Fig. 9C). Tout et al. does not, however, disclose the liquid container being a collapsible liquid container; nor does Tout et al. disclose the collapsible liquid container including a pair of facing sidewalls, each sidewall having a perimeter and the sidewalls being sealed to each other about their perimeters, each sidewall being formed of a flexible sheet of material configured to allow the sidewalls to move between an empty collapsed configuration in which the sidewalls are in contact with each other and an expanded configuration. Additionally, Tout et al. does not disclose wherein said end of the collapsible liquid container includes a valve incorporated into the port and configured to move between an open condition in which fluid flow through the valve is allowed and a closed position in which fluid flow through the valve is prevented; nor does Tout et al. disclose wherein said pin is configured to contact and move the valve from the closed condition to the open condition upon said end of the collapsible liquid container being associated to the base, and the valve is configured to automatically move from the open condition to the closed condition upon said end of the collapsible liquid container being dissociated from the base.
In the same field of endeavor, Foley et al. teaches a liquid reservoir (see Fig. 8) for a hollow organ irrigation system (see ‘Abstract’), comprising: a collapsible liquid container (“reservoir 52” of Fig. 8) including a pair of facing sidewalls (see Examiner’s annotated Fig. 8 above illustrating how the contains includes a pair of facing sidewalls which form the front of the liquid container and the back of the liquid container), each sidewall having a perimeter and the sidewalls being sealed to each other about their perimeters (see Examiner’s annotated Fig. 8 above illustrating how each sidewall comprises a perimeter which form edges of the container and see Fig. 8 above illustrating how the sidewalls are sealed to each other about these perimeters), each sidewall being formed of a flexible sheet of material (see [0041], lines 9-10 indicating how, “The reservoir 52 may be collapsible” and note how, therefore, each side wall is formed of a flexible material configured to allow the sidewalls to move between a collapsed configuration and an expanded configuration) configured to allow the sidewalls to move between an empty collapsed configuration in which the sidewalls are in contact with each other (see Col. 3, lines 53-57 of Foley et al. indicating that the sidewalls taught by Foley et al. are collapsible and further see Fig. 8 of Foley et al. and note how compressing the pair of sidewalls towards one another in order to obtain an empty collapsed configuration would cause the sidewalls to contact each other) and an expanded configuration (see Fig. 8 illustrating the collapsible liquid container in an expanded configuration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquid reservoir of Tout et al. such that the portion of the liquid container which is above the port of the liquid container incudes a pair of facing sidewalls, each sidewall having a perimeter and the sidewalls being sealed to each other about their perimeters, each sidewall being formed of a flexible sheet of material configured to allow the sidewalls to move between a collapsed configuration and an expanded configuration as is taught by Foley et al. and such that the perimeter of each sidewall is retained by the retainers (“retainers 234” of Fig. 7) as taught by Tout et al. Such a modification provides wherein the liquid container of Tout et al. in view of Foley et al. is a collapsible liquid container and one of ordinary skill in the art would be motivated to make such a modification in order to improve the storage capabilities of the liquid container (see [0041], lines 9-10 of Foley et al.). 
Neither Tout et al. nor Foley et al. teach, however, wherein said end of the collapsible liquid container includes a valve incorporated into the port and configured to move between an open condition in which fluid flow through the valve is allowed and a closed position in which fluid flow through the valve is prevented; wherein said pin is configured to contact and move the valve from the closed condition to the open condition upon said end of the collapsible liquid container being associated to the base, and the valve is configured to automatically move from the open condition to the closed condition upon said end of the collapsible liquid container being dissociated from the base; nor wherein the valve is spring-loaded to bias the valve to the closed condition and includes a coil spring.
In the same field of endeavor Tsai et al teaches a collapsible liquid container (figs 6 and 7) with a port 102/103 (figs 2A and 2B), the collapsible liquid container includes a valve 108/109 incorporated into the port and configured to move between an open condition (fig 3D) in which fluid flow through the valve is allowed and a closed position (fig 2A) in which fluid flow through the valve is prevented; Tsai et al also teaches wherein said pin is configured to contact and move the valve from the closed condition to the open condition upon said end of the collapsible liquid container being associated to the base (similar to fig 3D with finger being equivalent of pin of Tout, ¶5), and the valve is configured to automatically move from the open condition to the closed condition upon said end of the collapsible liquid container being dissociated from the base (fig 3D vs fig 3B due to spring 308, finger in fig 3D being equivalent of base), and wherein the valve is spring-loaded to bias the valve to the closed condition and includes a coil spring (108). This connector is easy to use, manipulatable and hygienic (¶2).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Tout and Foley such that said end of the collapsible liquid container includes a valve incorporated into the port and configured to move between an open condition in which fluid flow through the valve is allowed and a closed position in which fluid flow through the valve is prevented; wherein said pin (note the current pin of Tout may be used, but if a more complementary connector is desired, such as in fig 4A of Tsai, it may replace the pin of Tout) is configured to contact and move the valve from the closed condition to the open condition upon said end of the collapsible liquid container being associated to the base, and the valve is configured to automatically move from the open condition to the closed condition upon said end of the collapsible liquid container being dissociated from the base; and wherein the valve is spring-loaded to bias the valve to the closed condition and includes a coil spring as taught by Tsai et al to provide automatic resealing of the container and as the valve is easy to use, manipulatable and hygienic.
Response to Arguments
Applicant’s amendments have overcome the rejections of claims 9 and 130, new rejections are issued above.
Applicant’s remaining arguments are not persuasive.
On pages 7 argues that it would not have been obvious or logical to modify the container 215 of Tout to be collapsible and have a pair of sidewalls formed of a flexible sheet of material as Tout describes container 215 as a “bottle”. The examiner disagrees, as Tout gives a reason for its container (“improved storage capabilities as per ¶41) and one of ordinary skill in the art would be aware of other advantages (such are reduced medical waste by volume). In that Applicant may be attempting to make a teaching away argument, it is noted that a teaching away requires a reference to actually criticize, discredit, or otherwise discourage investigation into the claimed solution. See In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004). It has been further instructed that the Examiner will not read into a reference a teaching away from a process where no such language exists. See DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1364 (Fed. Cir. 2006). Moreover, in general, a reference will teach away if it suggests that the line of development flowing from the reference's disclosure is unlikely to be productive of the result sought by the applicant.” In re Gurley, 27 F.3d 551, 553 (Fed. Cir. 1994). However, the mere disclosure of alternatives does not teach away. In re Mouttet, 686 F.3d 1322, 1334 (Fed. Cir. 2012). Rather, teaching away requires “clear discouragement” from implementing a technical feature. In re Ethicon, Inc., 844 F.3d 1344, 1351 (Fed. Cir. 2017).
On page 7 and page 8 Applicant argues that in ¶83 described an embodiment in which seal 217 may be separated from port 218 and thus the seal is associated with the body of the container 215. The examiner does not understand this argument. The claim requires the end of the collapsible liquid container to extend away from an interior of the liquid container and have a valve incorporated into the port, which makes it appear Tout is teaching what is claimed. 
On page 8 Applicant argues ¶83 describes the use of an O-ring, suggesting Tout teaches a container formed of a rigid material and thus the modification of Tout with a collapsible container would have rendered the seal ineffective, creating a risk of leakage. The examiner is unpersuaded because the O-ring is specifically used because it isn’t rigid. While two rigid surfaces (without an O-ring) have the most chance of leaking, the presence of the O-ring between even two non-rigid surfaces does not mean the seal will leak. References are not read in a vacuum, but for what they teach one of ordinary skill in the art - the flexibility of the port will be balanced with the rather obvious fact that the ports of the references are specifically made to connect to other devices, and will be designed not to leak. Further, the O-ring of Tout is between the 215 and 218 (fig 8) and configured to mate with another device or component (¶83), specifically receptacle 222 (¶84). It is not a valve that obstructs the main opening to the container, as in the combination.
On page 8, Applicant argues it is not immediately clear whether Tout relies upon a rigid container and this uncertainty would reduce the likelihood of using a collapsible container. The examiner is unpersuaded at this time, fig 7 of Tout makes it appear Tout relies heavily upon gravity. If Applicant provides evidence that Tout requires a rigid container, that will certainly be considered.
On page 8, Applicant argue that it would not have been obvious to modify Tout in view of Cross to employ a container port and base as recited in the claims as Cross does not have a base of the type that receives and supports a container, but rather a nozzle at the top of a container and that the risk of leakage would be unacceptably high. The examiner disagrees, Tout states that the port 218 is configured to be selectively opened (¶83) and refillable (¶83) which includes a seal 217, such as an O-ring (¶83), yet the seal 217 does not seal the opening of the container (in which pin 224 will be received), rather it seals to the receptacle 222 (¶84). As such Tout has not disclosed any means in which port 218 may be selectively opened. Cross discloses a valve which both allows the container to be selectively opened AND refilled which does not result in leaking as O-ring 217 is left intact. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783